Exhibit Interactive Intelligence Reports 2009 Third Quarter Results Record revenues increase to $33.2 million; cash and investments increase to $60.0 million INDIANAPOLIS, Oct. 26, 2009 Interactive Intelligence (Nasdaq: ININ), a global provider of unified IP business communications solutions, today announced operating results for the three and nine months ended Sept. 30, 2009. The company reported record revenues of $33.2 million for the third quarter of 2009, an increase of 10.4 percent over revenues of $30.1 million for the third quarter of 2008. Third quarter 2009 results included: · Operating income on a generally accepted accounting principles (GAAP) basis of $4.3 million, up from $1.6 million in the third quarter of 2008 · Non-GAAP operating income of $5.3 million, compared to $2.0 million in the same quarter last year · Gross margins of 71.4 percent, compared to 67.5 percent in the third quarter of 2008 · GAAP net income of $2.8 million, or diluted earnings per share (EPS) of $0.15, up from $924,000, or EPS of $0.05, in the third quarter of 2008 · Non-GAAP net income of $5.7 million, or EPS of $0.31, compared to $2.0 million, or EPS of $0.11, for the same quarter last year · Cash and investment balances at quarter-end of $60.0 million, up from $54.0 million at June 30, 2009 Non-GAAP net income and EPS exclude charges for stock-based compensation of $975,000, or
